Case 1:20-cv-00821-LMB-JFA Document 173-2 Filed 04/12/21 Page 1 of 1 PageID# 2793




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION



  CHRISTIAN ALBERTO SANTOS GARCIA,
  et al.,

               Plaintiffs,
                                                 Case No. 1:20-cv-00821 (LMB/JFA)
        v.

  ALEJANDRO MAYORKAS, et al.,

               Defendants.


                      [PROPOSED] ORDER GRANTING
          UNOPPOSED MOTION TO EXTEND JURISDICTIONAL DISCOVERY

        Upon consideration of the Unopposed Motion to Extend Jurisdictional Discovery, such

  motion is GRANTED. The period of jurisdictional discovery is hereby extended through and

  including May 21, 2021.

        It is SO ORDERED.




  Dated: ____________                     _________________________________
                                          Leonie M. Brinkema
                                          United States District Judge




                                             1
